DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the timings with respect to signals and noise must be shown or the features canceled from the claims. The concept of “time” is essential to the claims, yet the Drawings do not illustrate time or provide an axis indicative of time. Claim 9, characteristics to identify noise based on visualizations of signals is not illustrated in the Drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of misspellings such as found in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because legal phraseology is used. Correction is required.  See MPEP § 608.01(b).

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14  are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas in the form of mental processes without significantly more. Claim 1, recites the abstract idea(s): (see e.g. “…identifying repetitive noise from a first source received with the plurality of beams at a sensor on an interventional medical device, including a rate at which the repetitive noise from the first source repeats and times at which the repetitive noise from the first source is received, and interpolating signals based on the plurality of beams received at the sensor to offset the repetitive noise from the first source at the times at which the repetitive noise from the first source is received.”). These abstract idea can be performed in the mind, as an individual can see noise in signals. These abstract ideas also apply to analogous limitations disclosed in claims 13-14. The cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)C.
The judicial exceptions are not integrated into a “practical application” as defined by the
Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January
2019, and MPEP § 2106. While the step of determining the position of the intravascular probe performed “when executed by the processor, the instructions cause…” this simply represents implementing the abstract ideas with a generic computer/processor. MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s). Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) “held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.” Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the step(s) cannot be practically performed in the mind. Therefore, a positive recitation of the associated computer would not necessarily result in patent eligible subject matter. Secondly, the steps of receiving signal imaging data  represents pre-solution activity and merely specifies the nature of the data which is exploited in executing the abstract ideas. See MPEP § 2106.05(g). 
The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. The depending claims are directed to additional limitations which  encompass abstract ideas consistent with those identified above that are well-understood, routine and/or conventional activity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-14, “time” is essential to the disclosed invention limitations yet “time” is unclear the metes and bounds. It is unclear if this is in reference to the signal timing transmitted or received from the probe and/or interventional device or if “time” is referring to “time” with respect to the signal(s)  or something else.
Regarding claims 1 and 13-14, “a first source” is unclear what the “source” is. It is unclear if the source is intended to be a hardware or software component and the connection, if any to the controller, probe, device, memory and processor. 
Regarding Claim 3, it is unclear what is “receiving” the noise in the extrapolating step.
Regarding claim 7, “a second source” is unclear what the “source” is. It is unclear if the source is intended to be a hardware or software component and the connection, if any to the controller, probe, device, memory and processor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (U.S. 20160038119, EFD November 23, 2015)(hereinafter, “Desjardins”) in view of Xia et. al. (“Looking beyond the imaging plane: 3D needle tracking with a linear array ultrasound probe.” Scientific Reports. June 16, 2017).
Regarding Claim 1, Desjardins teaches: a controller for reducing noise in an ultrasound environment, comprising: a memory that stores instructions (“The computer program code is generally stored in a non-transitory medium such as an optical disk, flash memory (ROM), or hard drive, and then loaded into random access memory (RAM) prior to access by the one or more processors for execution.” [0188]);
and a processor that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to execute a process comprising (“The console is provided with two processors, a first processor 201 connected to the transceiver 205 for receiving and processing the signals from transducer 123, and a second processor 202 connected to the ultrasound probe 55 for receiving and processing the ultrasound image. The two processors 201 and 202 are linked by a data bus or other appropriate form of data connection. Note that depending on the particular implementation, each of the first and second processors may be implemented by a group of one or more processors; alternatively, the first and second processors may be implemented jointly by a single processor (or a single group of processors).” [0077]): 
controlling emission, by an ultrasound probe, of a plurality of beams each at a different combination of time of emission and angle of emission relative to the ultrasound probe (“FIG. 9 illustrates one way of providing each transducer element with its own distinctive (individual) signal Thus there are three transducer elements E1, E2, E3, each of which produces a pulse train having unique time separations, as shown in FIG. 9. The three transducer elements start to emit their respective pulse trains simultaneously, as shown in the top three lines of FIG. 9, while the lowest line in FIG. 9 represents the sequence of pulses received by the instrument transducer 123. From this received pulse sequence, the individual travel times from each transducer element can be determined (T.sub.1, T.sub.2 and T.sub.3)…” [0096]; “FIGS. 10A and 10B provide two-dimensional representations (in the Y-Z plane) of two different forms of wavefront for the localisation transmissions. The direction and shape of each wavefront is controlled or steered based on phase differences applied across the localisation transducer elements. The linear wavefronts shown in FIG. 10A correspond to a linear increase in phase with position (along the Z-axis) of the localisation transducer, where the rate of increase is slowly raised between successive wavefronts to produce the change in direction. In contrast, the curved wavefronts shown in FIG. 10B correspond to a nonlinear change in phase with position of the localisation transducers.” [0106]); 
with regards to limitations: identifying repetitive noise from a first source received with the plurality of beams at a sensor on an interventional medical device, including a rate at which the repetitive noise from the first source repeats and times at which the repetitive noise from the first source is received, and interpolating signals based on the plurality of beams received at the sensor to offset the repetitive noise from the first source at the times at which the repetitive noise from the first source is received, Desjardins, teaches: “CDMA schemes generally use sequences in the form of pseudo-random noise (PRN) codes, which are chosen to have low mutual cross-correlations and good auto-correlation properties (ideally zero for any non-zero offset). Well-known examples of PRN sequences used for CDMA schemes are Golay codes, Gold codes and Kasami codes… the processor 201 performs a cross-correlation of the (overall) received signal with all the codes for the different localisation transducer elements for all possible timing offsets (delays). When the correct timing delay for a given transducer element is used, this results in an auto-correlation peak that reveals the presence (and timing) of the signal from that transducer element. The timing delays for the different localization transducers are then used to determine the estimated location of the instrument transducer by the process illustrated in FIG. 7.” [0097-0098]; “Another approach is to provide the localisation transmissions as a series of acoustic wavefronts, where each wavefront propagates in a substantially collimated fashion (diffraction at the edges of the wavefront is usually present). Such localization transmissions may be generated by the transmission of pulses from a plurality of acoustic elements, where the relative delays between pulses generated from adjacent elements of the imaging transducer determine the direction of propagation—analogous to a phased array. Wavefronts that propagate substantially in a collimated fashion such as “limited diffraction beams” are known (for example) from J. yu Lu, et al., IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 53(10): 1796-1812 (2006). In such embodiments, the localisation transducers may be configured (for example) to produce a first wavefront that propagates in a substantially collimated fashion in a first direction, and is then followed closely in time by a second wavefront that propagates in a second direction which is offset from the first direction. Further wavefronts may be generated that likewise have an additional offset direction.” [0104].
Desjardins does not explicitly teach identifying repetitive noise.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins identification of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 2, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
Desjardins teaches: wherein the repetitive noise from the first source is identified from times when the plurality of beams are reflected from the sensor on the interventional medical device as reflected beams to when the reflected beams are received by the ultrasound probe, but not from times when the plurality of beams are emitted by the ultrasound probe to the sensor on the interventional medical 3device to when the plurality of beams are reflected from the sensor on the interventional medical device as reflected beams (“The ultrasound probe 20 emits an acoustic signal which penetrates into the patient body 15. Reflections of this acoustic signal from various internal structures within the patient body 15 are then received by the sensors of the probe 20…  a conventional ultrasound probe typically produces a tightly focussed ultrasound beam that is repeatedly (and quickly) scanned across an image plane 25, e.g. from A to B and back again. For each beam direction within the image scan plane 25, a pulse is emitted and a set of reflections are received back at the ultrasound probe 20. The timings of the different reflections correspond to the depth of structures within the human body, since the ultrasound signal for reflections from structures deeper within the body takes longer to travel to and then return back from such structures. As this timing information is collected for multiple different beam directions within the image scan plane 25, a 2-dimensional image of imaging plane 25 is achieved—in effect a section through the patient body 15.” [0053-0054]).
Regarding Claim 3, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
Desjardins  teaches: wherein the process executed by the controller further comprises: extrapolating from times at which the repetitive noise from the first source is received during the times when the plurality of beams are reflected from the sensor on the interventional medical device to when the reflected beams are received by the ultrasound probe, to times at which the repetitive noise from the first source is received during the times when the plurality of beams are emitted by the ultrasound probe to the sensor on the interventional medical device to when the plurality of beams are reflected from the sensor on the interventional medical device (“Acoustic transmissions (pulses) emitted by the handheld ultrasound imaging probe 55 are detected by the acoustic sensor integrated into the needle, and these detected signals (or information about them) is passed back to the console 65 by wiring that is included within the needle or other medical device 70. The console 65 measures the time taken for various acoustic transmissions to reach the sensor from the ultrasound probe 55, and thereby determines the position of the needle tip relative to the ultrasound imaging plane. “ [0067];“…the one or more consoles may be configured so that acquisition and processing of the signals from the instrument transducer 123 are synchronized to the transmission and reception of acoustic energy by the ultrasound probe 55. The ultrasound probe 55 is configured to produce two types of ultrasound transmissions, whereby a “transmission” generally represents ultrasound waves generated by the imaging transducer, e.g. for a time period during which the transducer elements of the ultrasound probe that generate the ultrasound waves are continuously in transmit mode. The two types of acoustic transmission comprise: (a) transmissions for obtaining anatomical images, which are focussed into the scan plane, are referred to herein as “imaging transmissions”; and (b) transmissions which are weakly focussed or unfocussed (or focussed out of the scan plane) for performing instrument localisation are referred to herein as “localisation transmissions”. For each of the imaging transmissions and the localisation transmissions, the focussing may be performed electronically and/or mechanically.” [0077]).  
Regarding Claim 4, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
with regards to limitations: wherein the process executed by the controller further comprises: predicting, based on the extrapolating, the repetitive noise from the first source at predicted times during the times when the plurality of beams are emitted by the ultrasound probe to the sensor on the interventional medical device to when the plurality of beams are reflected from the sensor on the interventional medical device, and removing the repetitive noise from the first source at the predicted times, Desjardins  teaches: “FIG. 9 illustrates one way of providing each transducer element with its own distinctive (individual) signal Thus there are three transducer elements E1, E2, E3, each of which produces a pulse train having unique time separations, as shown in FIG. 9. The three transducer elements start to emit their respective pulse trains simultaneously, as shown in the top three lines of FIG. 9, while the lowest line in FIG. 9 represents the sequence of pulses received by the instrument transducer 123. From this received pulse sequence, the individual travel times from each transducer element can be determined (T.sub.1, T.sub.2 and T.sub.3)…” [0096]; “ One benefit of this approach is that a suitably matched filter at a receiver, for example on or linked to the instrument transducer 123, can determine the timing of the pulse with greater accuracy than the timing of pulse at constant frequency. It will be appreciated that this increase in timing accuracy then translates into an increased signal-to-noise ratio with which to calculate the pulse travel distance, and hence a more accurate location for the instrument transducer. Different localisation transducer elements may transmit using different pulse compressions, and/or a single transducer element may use different pulse compression codes at different times…“ [0101]; “FIGS. 10A and 10B provide two-dimensional representations (in the Y-Z plane) of two different forms of wavefront for the localisation transmissions. The direction and shape of each wavefront is controlled or steered based on phase differences applied across the localisation transducer elements. The linear wavefronts shown in FIG. 10A correspond to a linear increase in phase with position (along the Z-axis) of the localisation transducer, where the rate of increase is slowly raised between successive wavefronts to produce the change in direction. In contrast, the curved wavefronts shown in FIG. 10B correspond to a nonlinear change in phase with position of the localisation transducers.” [0106].
Desjardins does not explicitly teach extrapolating the repetitive noise.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals and extrapolating the noise from needle signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins extrapolation of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 5, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
Desjardins  teaches: wherein the repetitive noise from the first source removed at predicted times is in a frequency band used to determine location of the sensor on the interventional medical device (“The transducer 123 has a diameter equal to that of a single-mode optical fiber, and is substantially uniform (omni-directional) in terms of sensitivity across a frequency range of about 1 to 50 MHz.” [0073]; “As another example of each transducer element generating a unique (individual) transmission, the three imaging transducer elements E1, E2 and E3 may simultaneously emit a short burst of ultrasound. Each burst is allocated a different frequency band within the overall bandwidth (B) of the ultrasound probe 55. For example, if the imaging transducer has an operating frequency from F1 up to F2, where F=F2−F1, then E1, E2 and E3 can be assigned bursts within the frequency bands F1 to F1+(F/3), F1+(F/3) to F2−(F/3), and F2−(F/3) to F2. In processor 201 (or some other portion of the receiving system), the signals from the different transducer elements are separated using band-pass filters centered on the respective frequency ranges for the different transducer elements, and hence the timing of the individual acoustic emissions for E1, E2 and E3 can be recovered.” [0096]; “…the processor 201 analyses the signals received from the instrument transducer 123 to detect the wavefront for each localization transmission as it arrives at the instrument transducer; the time difference between the arrival of each individual wavefront and the start of the transmission is calculated; and the set of time differences for the various wavefronts is processed to derive an estimate of the position of the instrument transducer 123. It will be appreciated that a number of pre-processing procedures may be performed on the incoming signal to facilitate detecting the incidence of an acoustic wavefront at the instrument transducer, such as bandpass filtering with a filter matched to the bandwidth of the localisation transducers.” [0112]).
Regarding Claim 6, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
with respect to limitations: wherein the repetitive noise from the first source is identified from times when the plurality of beams are reflected from the sensor on the interventional medical device as reflected beams to when the reflected beams are received by the ultrasound probe, and from times when the plurality of beams are emitted by the ultrasound probe to the sensor on the interventional medical device to when the plurality of beams are reflected from the sensor on the interventional medical device as reflected beams, Desjardins  teaches: “As the device 5 is inserted into the body, the acoustic sensor receives transmissions from different elements of the ultrasound imaging probe which is located at surface of the patient. A small console receives signals from the acoustic sensor and processes them to determine the position of the device.” [0065].
Desjardins does not explicitly teach identifying repetitive noise.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins identification of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 7, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
With regards to limitations: wherein the process executed by the controller further comprises: identifying repetitive noise from a second source received with the plurality of beams at the sensor on the interventional medical device, including a rate at which the repetitive noise from the second source repeats and times at which the repetitive noise from the second source is received, and interpolating signals based on the plurality of beams received at the sensor to offset the repetitive noise from the second source at the times at which the repetitive noise from the second source is received, Desjardins teaches: “As the device 5 is inserted into the body, the acoustic sensor receives transmissions from different elements of the ultrasound imaging probe which is located at surface of the patient. A small console receives signals from the acoustic sensor and processes them to determine the position of the device. In a broadly similar way to the position determination by a GPS receiver based on electromagnetic signals from satellites, the position of the medical device tip may be determined continuously by processing acoustic signals from different elements of the ultrasound imaging probe. This then allows the position of the medical device to be determined and shown on an ultrasound imaging display in real-time.” [0065].  
Desjardins does not explicitly teach identifying repetitive noise.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins identification of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 8, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
Desjardins does not explicitly teach: wherein the process executed by the controller further comprises: automatically identifying the repetitive noise from the first source by correlating characteristics of signals received at the ultrasound probe that include the repetitive noise from the first source.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins identification of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 9, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
wherein the process executed by the controller further comprises: generating a visualization of signals received at the ultrasound probe that include the repetitive noise from the first source (“In the left-hand image of FIG. 1A, a needle tip is located outside the image plane 25—as for the configuration of FIG. 1. In this case, the needle tip might be considered, from the scan image alone, to be located at the position shown by the arrow. However, this location actually marks the position where the needle leaves the imaging plane, corresponding to intersection 30 in FIG. 1. In contrast, the right-hand image of FIG. 1A illustrates a situation where the needle tip is located inside the image plane 25. In this configuration, the end of needle is shown correctly in the ultrasound image. It will be appreciated that the two images of FIG. 1A look generally similar, and hence it is difficult for a physician to determine whether an apparent end of a needle or other instrument in a scanned image represents a true position of the needle tip (as for the right hand image), or just the site where the needle leaves the imaging plane (as for the left hand image). This makes it difficult to be certain of the true position of the needle tip in any situation, i.e. irrespective of whether the needle tip is located inside or outside the image scan plane.” [0064]; “As the device 5 is inserted into the body, the acoustic sensor receives transmissions from different elements of the ultrasound imaging probe which is located at surface of the patient. A small console receives signals from the acoustic sensor and processes them to determine the position of the device. In a broadly similar way to the position determination by a GPS receiver based on electromagnetic signals from satellites, the position of the medical device tip may be determined continuously by processing acoustic signals from different elements of the ultrasound imaging probe. This then allows the position of the medical device to be determined and shown on an ultrasound imaging display in real-time.” [0065]) .
Desjardins does not explicitly teach: and automatically identifying the repetitive noise from the first source by correlating characteristics of the signals received at the ultrasound probe, based on the visualization of the signals received at the ultrasound probe.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins identification of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 10, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
Desjardins  teaches: wherein the process executed by the controller further comprises: generating a spatialized representation of signals received at the ultrasound probe that include the repetitive noise from the first source (“The ultrasound probe of any preceding clause, wherein the ultrasound localisation transmissions are arranged to produce an ultrasound signal having a temporal structure that varies with position.” [0214]);
Desjardins  does not explicitly teach: segregating the spatialized representation into a first grouping that includes signals from the sensor and a second grouping that includes signals from the first source; automatically identifying the repetitive noise from the first source by correlating characteristics in the second grouping; and 6interpolating signals based on the plurality of beams received at the sensor by offsetting elements of the spatialized representation in the first grouping.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals and separating the noise from needle signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins identification and separation of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 11, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
Desjardins teaches: wherein the process executed by the controller further comprises: reshaping signal data from the sensor into two-dimensional data comprising depth reflective of imaging beam propagation and identification of a corresponding beam among the plurality of beams; isolating a first signal set of the signal data that includes the repetitive noise from the first source received and the signals based on the plurality of beams received at the sensor from a second signal set of the signal data that includes the repetitive noise but not the signals based on the plurality of beams received at the sensor; offsetting the repetitive noise in the first signal set by interpolating predicted noise locations from the first signal set, wherein the predicted noise locations are predicted based on repetitive noise identification in the second signal set and extrapolation from the repetitive noise identification in the second signal set to the first signal set; and identifying a peak of acoustic intensity in the first signal set after offsetting the repetitive noise in the first signal set (“Accordingly, the processor 201 analyses the signals received from the instrument transducer 123 to detect the wavefront for each localization transmission as it arrives at the instrument transducer; the time difference between the arrival of each individual wavefront and the start of the transmission is calculated; and the set of time differences for the various wavefronts is processed to derive an estimate of the position of the instrument transducer 123…  Analogous to detecting a signal from more than three localisation transducers (as discussed above), if more than three wavefronts having different directionality are received, then correspondingly more than three arrival times can be calculated. The additional wavefronts allow a more accurate position estimate to be obtained for the instrument transducer, plus an indication of error, either by averaging different estimates from different sets of three wavefronts, or by utilising all the arrival time information together to calculate one overall estimated position… Thus if the instrument transducer obtains a clear signal peak corresponding to the arrival of a wavefront or pulse, then this arrival time can be determined relatively accurately. However, if the signal peak corresponding to the arrival of a wavefront or pulse is more blurred, for example because of noise and/or effects discussed in relation to FIG. 8, the arrival time might be determined less accurately. An appropriate measure of the uncertainty in the determined arrival times can be carried through into the position estimate of the instrument transducer” [0112-0114].
Regarding Claim 12, the combination of references Desjardins and Xia substantially teach the claim limitations as noted above.
Desjardins  does not explicitly teach: wherein the process executed by the controller further comprises: 7comparing the repetitive noise from the first source to a threshold, and determining, based on the comparing, to interpolate the signals based on the plurality of beams received at the sensor.
Xia in the field of ultrasound needle tracking teaches the process of determining signals from noise and the comparison process for signal setup as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins determining signals from noise and the comparison process for signal setup as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 13, Desjardins teaches: A method for reducing noise in an ultrasound environment, comprising: controlling emission, by an ultrasound probe, of a plurality of beams each at a different combination of time of emission and angle of emission relative to the ultrasound probe (“FIG. 9 illustrates one way of providing each transducer element with its own distinctive (individual) signal Thus there are three transducer elements E1, E2, E3, each of which produces a pulse train having unique time separations, as shown in FIG. 9. The three transducer elements start to emit their respective pulse trains simultaneously, as shown in the top three lines of FIG. 9, while the lowest line in FIG. 9 represents the sequence of pulses received by the instrument transducer 123. From this received pulse sequence, the individual travel times from each transducer element can be determined (T.sub.1, T.sub.2 and T.sub.3)…” [0096]; “FIGS. 10A and 10B provide two-dimensional representations (in the Y-Z plane) of two different forms of wavefront for the localisation transmissions. The direction and shape of each wavefront is controlled or steered based on phase differences applied across the localisation transducer elements. The linear wavefronts shown in FIG. 10A correspond to a linear increase in phase with position (along the Z-axis) of the localisation transducer, where the rate of increase is slowly raised between successive wavefronts to produce the change in direction. In contrast, the curved wavefronts shown in FIG. 10B correspond to a nonlinear change in phase with position of the localisation transducers.” [0106]);
with regards to limitations: identifying repetitive noise from a first source received with the plurality of beams at a sensor on an interventional medical device, including a rate at which the repetitive noise from the first source repeats and times at which the repetitive noise from the first source is received, and interpolating signals based on the plurality of beams received at the sensor to offset the repetitive noise from the first source at the times at which the repetitive noise from the first source is received, Desjardins, teaches: “CDMA schemes generally use sequences in the form of pseudo-random noise (PRN) codes, which are chosen to have low mutual cross-correlations and good auto-correlation properties (ideally zero for any non-zero offset). Well-known examples of PRN sequences used for CDMA schemes are Golay codes, Gold codes and Kasami codes… the processor 201 performs a cross-correlation of the (overall) received signal with all the codes for the different localisation transducer elements for all possible timing offsets (delays). When the correct timing delay for a given transducer element is used, this results in an auto-correlation peak that reveals the presence (and timing) of the signal from that transducer element. The timing delays for the different localization transducers are then used to determine the estimated location of the instrument transducer by the process illustrated in FIG. 7.” [0097-0098]; “Another approach is to provide the localisation transmissions as a series of acoustic wavefronts, where each wavefront propagates in a substantially collimated fashion (diffraction at the edges of the wavefront is usually present). Such localization transmissions may be generated by the transmission of pulses from a plurality of acoustic elements, where the relative delays between pulses generated from adjacent elements of the imaging transducer determine the direction of propagation—analogous to a phased array. Wavefronts that propagate substantially in a collimated fashion such as “limited diffraction beams” are known (for example) from J. yu Lu, et al., IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 53(10): 1796-1812 (2006). In such embodiments, the localisation transducers may be configured (for example) to produce a first wavefront that propagates in a substantially collimated fashion in a first direction, and is then followed closely in time by a second wavefront that propagates in a second direction which is offset from the first direction. Further wavefronts may be generated that likewise have an additional offset direction.” [0104].
Desjardins does not explicitly teach identifying repetitive noise.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins identification of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  
Regarding Claim 14, Desjardins teaches: A system for reducing noise in an ultrasound environment (“there may be the potential for reflections from the localisation transmissions to be detected by the ultrasound probe 55, thereby raising the effective noise level of the images produced by the ultrasound probe. One way of avoiding this is to use different frequencies for the imaging transmissions and the localisation transmissions, thereby allowing the ultrasound probe to discriminate between the two (and between reflections thereof). Another possibility is to intersperse the imaging transmissions and the localisation transmissions in quick succession in order to prevent interference between the two, but while still providing a physician with real-time feedback as to the position of the instrument relative to the scan plane.” [0083];“…the localisation transmissions may utilise a form of coding or modulation such as discussed above to improve the signal-to-noise ratio received at the instrument transducer 123,” [0126]), comprising: a sensor at a location on an interventional medical device (“…a very small acoustic sensor is integrated into the tip of a medical device, such as a needle or catheter. As the device 5 is inserted into the body, the acoustic sensor receives transmissions from different elements of the ultrasound imaging probe which is located at surface of the patient.” [0065]);
an ultrasound probe (Fig. 2, ultrasound probe 55, [0067) that emits a plurality of beams each at a different combination of time of emission and angle of emission relative to the ultrasound probe (“The console 65 measures the time taken for various acoustic transmissions to reach the sensor from the ultrasound probe 55, and thereby determines the position of the needle tip relative to the ultrasound imaging plane. This then allows position information to be shown in real-time on the ultrasound imaging system display 68.” [0067]); 
and a controller comprising a memory that stores instructions and a processor that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to execute a process comprising (“The console is provided with two processors, a first processor 201 connected to the transceiver 205 for receiving and processing the signals from transducer 123, and a second processor 202 connected to the ultrasound probe 55 for receiving and processing the ultrasound image. The two processors 201 and 202 are linked by a data bus or other appropriate form of data connection. Note that depending on the particular implementation, each of the first and second processors may be implemented by a group of one or more processors; alternatively, the first and second processors may be implemented jointly by a single processor (or a single group of processors).” [0077]):
8controlling emission, by the ultrasound probe, of the plurality of beams (“FIG. 9 illustrates one way of providing each transducer element with its own distinctive (individual) signal Thus there are three transducer elements E1, E2, E3, each of which produces a pulse train having unique time separations, as shown in FIG. 9. The three transducer elements start to emit their respective pulse trains simultaneously, as shown in the top three lines of FIG. 9, while the lowest line in FIG. 9 represents the sequence of pulses received by the instrument transducer 123. From this received pulse sequence, the individual travel times from each transducer element can be determined (T.sub.1, T.sub.2 and T.sub.3)…” [0096]; “FIGS. 10A and 10B provide two-dimensional representations (in the Y-Z plane) of two different forms of wavefront for the localisation transmissions. The direction and shape of each wavefront is controlled or steered based on phase differences applied across the localisation transducer elements. The linear wavefronts shown in FIG. 10A correspond to a linear increase in phase with position (along the Z-axis) of the localisation transducer, where the rate of increase is slowly raised between successive wavefronts to produce the change in direction. In contrast, the curved wavefronts shown in FIG. 10B correspond to a nonlinear change in phase with position of the localisation transducers.” [0106]); 
with regards to limitations: identifying repetitive noise from a first source received with the plurality of beams at the sensor on the interventional medical device, including a rate at which the repetitive noise from the first source repeats and times at which the repetitive noise from the first source is received, and interpolating signals based on the plurality of beams received at the sensor to offset the repetitive noise from the first source at the times at which the repetitive noise from the first source is received, Desjardins, teaches: “CDMA schemes generally use sequences in the form of pseudo-random noise (PRN) codes, which are chosen to have low mutual cross-correlations and good auto-correlation properties (ideally zero for any non-zero offset). Well-known examples of PRN sequences used for CDMA schemes are Golay codes, Gold codes and Kasami codes… the processor 201 performs a cross-correlation of the (overall) received signal with all the codes for the different localisation transducer elements for all possible timing offsets (delays). When the correct timing delay for a given transducer element is used, this results in an auto-correlation peak that reveals the presence (and timing) of the signal from that transducer element. The timing delays for the different localization transducers are then used to determine the estimated location of the instrument transducer by the process illustrated in FIG. 7.” [0097-0098]; “Another approach is to provide the localisation transmissions as a series of acoustic wavefronts, where each wavefront propagates in a substantially collimated fashion (diffraction at the edges of the wavefront is usually present). Such localization transmissions may be generated by the transmission of pulses from a plurality of acoustic elements, where the relative delays between pulses generated from adjacent elements of the imaging transducer determine the direction of propagation—analogous to a phased array. Wavefronts that propagate substantially in a collimated fashion such as “limited diffraction beams” are known (for example) from J. yu Lu, et al., IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 53(10): 1796-1812 (2006). In such embodiments, the localisation transducers may be configured (for example) to produce a first wavefront that propagates in a substantially collimated fashion in a first direction, and is then followed closely in time by a second wavefront that propagates in a second direction which is offset from the first direction. Further wavefronts may be generated that likewise have an additional offset direction.” [0104].
Desjardins does not explicitly teach identifying repetitive noise.
Xia in the field of ultrasound needle tracking teaches identifying signal to noise ratio (SNR) of ultrasound signals as seen in Figs. 4-5. The SNR was calculated for tracking of the needle tip position from the imaged regions (Secs. Validation pgs. 4-6 and SNR analysis pg. 8).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Desjardins identification of repetitive noise as taught in Xia  to “…provide uncluttered views of the needle tip in which only this object is present. This is particularly important in heterogeneous tissue environments such as those encountered in peripheral nerve blocks, in which there are often linear features that can be readily be misinterpreted as needles29. Given that US tracking involves only one-way transmission between the US probe and the needle, the needle tip can be tracked even when its shaft is sufficiently angled to be invisible on B-mode US images.” (Xia, Sec: Validation pg. 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                                                                       /SERKAN AKAR/                                               Primary Examiner, Art Unit 3793